Citation Nr: 0638583	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  04-29 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a cervical spine 
disability.   
 
2.  Entitlement to service connection for a right shoulder 
disability.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran apparently had service in the Alabama Army 
National Guard from June 1975 to June 1999, including a 
verified period of active duty from October 1975 to February 
1976, and additional periods of active duty for training 
and/or inactive duty training.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 RO rating decision 
which denied the claims.  In June 2005, the veteran testified 
at a Travel Board hearing at the RO.  In December 2005, the 
Board remanded this appeal for further development.  

Despite the fact that the rating decision appeared to decide 
the claim on the merits, the Board must find new and material 
evidence in order to establish its jurisdiction to review the 
merits of a previously denied claim.  See Barnett v. Brown, 
83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 
3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.  Thus, 
is issues has been phrased accordingly on the cover sheet.


FINDINGS OF FACT

1.  The RO denied an application to reopen a claim for 
service connection for a cervical spine disability in 
September 1997, and the veteran did not appeal.  

2.  Evidence submitted since then is cumulative or redundant, 
or does not relate to an unestablished fact necessary to 
substantiate the claim, or does not raise a reasonable 
possibility of substantiating the claim.  

3.  The veteran's right shoulder disability was not present 
during service or for years thereafter, and was not caused by 
any incident of service.  


CONCLUSIONS OF LAW

1.  The September 1997 RO decision that denied service 
connection for a cervical spine disability is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).  

2.  New and material evidence has not been submitted to 
reopen a claim for service connection for a cervical spine 
disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2006).  

3.  A right shoulder disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 101(24), 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. § 3.303, 3.307, 
3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claims.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate her 
claim, as well as the evidence VA will 
attempt to obtain and which evidence she is responsible for 
providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, the VCAA notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.

Recently, the Court issued a decision in Kent v. Nicholson, 
20 Vet.App. 1 (2006).  In that decision, the Court held that 
VA must notify a claimant of the evidence and information 
that is necessary to reopen the claim and must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought, i.e. service connection.  The Court noted 
that VA's obligation to provide a claimant with notice of 
what constitutes new and material evidence to reopen a 
service-connection claim may be affected by the evidence that 
was of record at the time that the prior claim was finally 
denied.  The Court further stated that the VCAA requires, in 
the context of a claim to reopen, the Secretary to look at 
the bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  

In this case, in an April 2004 letter, the RO provided notice 
to the veteran regarding what information and evidence would 
constitute new and material evidence, what information and 
evidence is needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence that pertains to the claim.  
The Board notes that the April 2004 letter did not address 
the underlying basis for the previous denial.  However, the 
August 2004 statement of the case did provide such 
information.  Additionally, in his August 2004 substantive 
appeal, the veteran expressed actual knowledge of what he 
needed to show.  Moreover, the veteran provided multiple 
release form for the RO to obtain private records, and such 
records were requested.  Therefore, the Board finds any 
deficiency with respect to the notice letter to be harmless 
error.  The claims were last readjudicated in August 2006.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's available service personnel and medical records and 
post-service private and VA treatment records, including 
examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain for which an attempt has not 
been made, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the veteran.  As such, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Pelegrini, supra; 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, as the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claim for service connection, any 
question as to an appropriate evaluation or effective date to 
be assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).



Analysis

I.  Cervical Spine Disability

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  If a 
claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  Evans, 9 Vet. App. at 283.

Where service medical records are not available, as in this 
case, the Board's obligation to explain its findings and 
conclusions and to consider the benefit-of-the-doubt rule is 
heightened.  Pruitt v. Derwinski, 2 Vet. App. 83 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

The RO initially denied service connection for cervical spine 
disability in April 1997.  An application to reopen service 
connection for a cervical spine disability was denied in 
September 1997.  Those decisions were not appealed and are 
considered final.  38 U.S.C.A. § 7105.  

The evidence considered at the time of the September 1997 RO 
decision included the veteran's available service personnel 
and medical records, post-service private treatment records, 
a May 1996 VA examination report, and the veteran's own 
statements.  The RO initially denied service connection in 
April 1997 on the basis that a cervical spine disability was 
not incurred in or caused by service.  It was specifically 
noted that the veteran's National Guard records did not show 
any complaints, treatment, or diagnosis of a cervical spine 
disability.  The RO also referred to private medical records 
showing treatment for a cervical spine disability.  In 
September 1997, the RO denied an application to reopen 
service connection for a cervical spine disability on the 
basis that the evidence submitted did not constitute new and 
material evidence because it essentially duplicated evidence 
which was previously considered and was merely cumulative.  
The RO referred to additional private treatment records 
indicating treatment for a cervical spine disability.  

The veteran's available service personnel records indicated 
that he apparently had service in the Alabama Army National 
Guard from June 1975 to June 1999, including a verified 
period of active duty from October 1975 to February 1976, and 
additional periods of active duty for training and/or 
inactive duty training.  

His available service medical records did not show complaints 
of or treatment for any cervical spine problems.  

Post-service private treatment records show treatment for 
cervical spine problems. A December 1984 treatment entry from 
G. D. Ritter, D.O., noted that the veteran reported that 
while at work the previous Saturday, he turned his head a 
particular way and felt himself catch a cramp in the right 
side.  He reported that he had been unable to sleep for eight 
days.  It was noted that extension was limited on left and 
right rotations and that the veteran had extreme pain on 
extension.  Subsequent entries showed treatment for neck and 
shoulder pain on numerous occasions.  A March 1987 treatment 
report noted that the veteran reported that he had been stiff 
and tense lately and that it that had evolved into some neck 
and shoulder pain.  He reported that the previous weekend he 
was crammed in a tank for over an hour.  A diagnosis was not 
provided.  A June 1987 treatment entry from Dr. Ritter noted 
that the veteran reported an incident over the previous 
weekend where he was working under a heavy piece of machinery 
straining to change fittings and suffered tight areas in his 
shoulders.  It was noted that he reported shoulder pain and 
loss of motion.  

A November 1994 treatment entry from J. H. Burgess, M.D., 
noted that the veteran was seen for pain in his neck.  He 
stated that he was diagnosed with three herniated discs eight 
years earlier.  Subsequent treatment entries from Dr. Burgess 
showed treatment for neck and shoulder pain.  In a statement 
received in March 1996, Dr. Burgess stated that the veteran 
presented in his office in November 1994 complaining of pain 
and numbness in his left shoulder and left arm as well as 
transient tingling.  It was noted that the veteran reported 
that he had been diagnosed with a herniated disc in the past.  
Dr. Burgess reported that the veteran underwent surgery in 
November 1994 and that his postoperative recovery was 
uneventful.  Dr. Burgess stated that the veteran was seen in 
May 1995 and June 1995 with posterior cervical strain and 
that in view of his problems he should be restricted to light 
duty.  

A May 1996 VA orthopedic examination report noted that the 
veteran reported that in 1986, he began to have pain in his 
left shoulder and neck and that he was treated 
conservatively.  It was noted that he underwent a cervical 
laminectomy in 1994.  The diagnoses were postoperative pain 
on activity due to deranged C4, C5, and C6 and postoperative 
cervical stenosis with residual cervical traumatic arthritis 
involving C4, C5, and C6.  

The evidence received since the September 1997 RO decision 
includes duplicate copies of available service personnel and 
medical records, duplicate copies of private medical records, 
additional private treatment records, and statements and 
testimony of the veteran.  These records contain evidence of 
treatment, including recent treatment indicating surgery, for 
variously diagnosed cervical spine problems.  

For example, an initial evaluation report from Park South 
Physical Therapy noted a diagnosis of cervical radiculopathy 
with cervical and right shoulder pain status post anterior 
cervical discectomy and fusion at C6 and C7 in October 1999.  
An October 2000 entry from Alabama Craniospinal Surgery, PC, 
indicated that the veteran was seven months status post his 
cervical laminectomy for stenosis and that he was doing well 
from the standpoint of his neck  

The Board notes that the additional private treatment records 
with additional diagnoses of cervical spine problems do not 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a); Vargas-Gonzalez v. West, 12 Vet.App. 
321 (1999).  Simply stated, the fact that the veteran 
currently has a cervical spine problem is not in dispute, 
either today or in September 1997.  The veteran's statements 
and testimony in this regard are also cumulative and 
redundant.  The evidence at the time of the September 1997 RO 
decision already indicated that the veteran had variously 
diagnosed cervical spine problems.  

As noted previously, the initial April 1997 RO decision 
denied service connection for a cervical spine disability on 
the basis that a cervical spine disability was not incurred 
in or caused by service and specifically noted that the 
veteran's National Guard records did not show any complaints, 
treatment, or diagnosis of a cervical spine disability.  The 
September 1997 RO decision found that the evidence submitted 
did not constitute and material evidence because it 
essentially duplicated evidence which was previously 
considered and was merely cumulative.  None of the recently 
submitted evidence indicates that the veteran's cervical 
spine disability is related to his periods of service.  

Additionally, without the appropriate medical training and 
expertise, the veteran is not competent to offer a probative 
opinion on a medical matter, such as with respect to the 
etiology of a claimed disability.  See Bostain v. West , 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

Even if some of the additional evidence were considered new, 
it is not material since it does not raise a reasonable 
possibility of substantiating the veteran's claim.  38 C.F.R. 
§ 3.156.  

The Board concludes that new and material evidence has not 
been submitted since the September 1997 RO decision.  Thus 
the claim for service connection for a cervical spine 
disability may not be reopened, and the September 1997 RO 
decision remains final.  

II.  Right Shoulder Disability

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  The term "active military, naval, 
or air service" includes active duty, any period of active 
duty for training during which the individual was disabled or 
died from a disease or injury incurred in or aggravated in 
the line of duty, and any period of inactive duty training 
during which the individual was disabled or died from an 
injury incurred in or aggravated in the line of duty.  38 
U.S.C.A. § 101(24).  

Service connection will be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet.App. 247, 253 (1999); see also Pond v. West, 12 Vet.App. 
341, 346 (1999).  

The veteran's available service medical records do not show 
complaints of or treatment for any right shoulder problems.  
Additionally, any evaluations during those periods make no 
reference to any such disability.  These facts provide 
negative evidence against the claim.  

There is no evidence of any right shoulder disabilities, to 
include any arthritis, in the year after the veteran's period 
of active duty from October 1975 to February 1976, or for 
years later.  The first post-service reference to any 
possible right shoulder problem is in December 1984, years 
after his first period of active service.  The United States 
Court of Appeals for the Federal Circuit has determined that 
such a lapse of time is a factor for consideration in 
deciding a service connection claim.  Maxson v. Gober, 230 
F.3rd 1330, 1333 (Fed. Cir. 2000).  

A December 1984 treatment entry from G. D. Ritter, D.O., 
noted that the veteran reported that while at work the 
previous Saturday, he turned his head a particular way and 
felt himself catch a cramp in the right side.  He reported 
that he had been unable to sleep for eight days.  It was 
noted that extension was limited on left and right rotations 
and that the veteran had extreme pain on extension.  A 
subsequent December 1984 entry noted that the veteran's right 
shoulder began to ache.  

A March 1987 treatment report from Dr. Ritter noted that the 
veteran reported that he had been stiff and tense lately and 
that it had evolved into some neck and shoulder pain.  He 
reported that the previous weekend he was crammed in a tank 
for over an hour.  A diagnosis was not provided.  A June 1987 
treatment entry from Dr. Ritter noted that the veteran 
reported an incident over the previous weekend where he was 
working under a heavy piece of machinery straining to change 
fittings and suffered tight areas in his shoulders.  It was 
noted that he reported shoulder pain and loss of motion.  A 
January 1996 treatment entry from J. H. Burgess referred to 
improvement in right neck and arm pain.  A February 1996 
entry noted that the veteran presented for evaluation of pain 
in the right shoulder.  The diagnoses included bursitis.  

Subsequent private treatment records show continuing 
treatment, including surgery, for variously diagnosed right 
shoulder problems.  

A June 2000 treatment entry from Dr. M. Blun related a 
diagnosis of right shoulder subacromial tendinitis 
impingement.  It was noted that X-rays showed no significant 
abnormalities.  A September 2000 entry initial evaluation 
report from Park South Physical Therapy related a diagnosis 
of right shoulder rotator cuff tears, status post right 
shoulder open rotator cuff repair in September 2000.  

A January 2001 report from Dr. Blun noted that X-rays looked 
good and did not show recurrence of the subacromial 
osteophytes.  A later November 2001 entry from Dr. Blun 
indicated that X-rays showed a large sub acromioclavicular 
joint spur.  

The Board observes that the medical records do no suggest 
that any current right shoulder disability is related to the 
veteran's period of active duty from October 1975 to February 
1976, or any other periods of service.  

The veteran has alleged in statements and in his testimony 
that his right shoulder disability had its onset during his 
periods of service.  However, the veteran, as a layman, is 
not competent to give a medical opinion on the diagnosis or 
etiology of a condition.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

The weight of the competent evidence demonstrates that the 
veteran's current right shoulder disability began years after 
active service and was not caused by any incident of service.  
This condition was neither incurred in nor aggravated by 
service.  As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim for service connection must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  


ORDER

The application to reopen the claim for service connection 
for a cervical spine disability is denied.  

Service connection for a right shoulder disability is denied.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


